Citation Nr: 1605326	
Decision Date: 02/11/16    Archive Date: 02/18/16

DOCKET NO.  11-19 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for residuals of right ear reconstruction.
 
 
REPRESENTATION
 
Appellant represented by:  Disabled American Veterans
 
 
ATTORNEY FOR THE BOARD
 
Jason A. Lyons, Counsel
 
 
INTRODUCTION

The Veteran served on active duty from September 1962 to September 1982, to include service in Vietnam.  
 
This case is before the Board of Veterans' Appeals (Board) from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, later transferred to Denver, Colorado.  
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.
  
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

 
REMAND
 
The Veteran claims that a right ear disorder was aggravated in service due to an unnecessary and improperly performed surgery.  The disorder is noted to have pre-existed service given that residuals of a prior burn injury were noted on service entrance in 1962.  According to the Veteran, however, October 1966 reconstructive surgery made the condition worse.  She specifically argues that by trimming ear cartilage a service surgeon destroyed the pocket that supported that cartilage.  She contends that over time this has allowed the cartilage to slip which in turn caused a hearing problem.  She bases her allegation based on her medical knowledge as a clinical and flight nurse describing where the procedure likely went wrong.  The Veteran had further right ear treatment in service many years later, not claimed as causing disability.
 
A VA opinion has not been secured addressing whether any inservice medical care aggravated the appellant's preexisting right ear disorder.  Hence, an opinion is in order based on a review the entire medical record, citing how each step of the surgery was performed, and addressing each point the Veteran raised.  
 
Accordingly, the case is REMANDED for the following action:
 
(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)
 
1.  Schedule the Veteran for examination, to be conducted by an otolaryngologist.  The otolaryngologist must be provided access to the Veteran's VBMS file and Virtual VA file, and all records must be reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed, and all findings should be set forth in detail. 
 
Following examination, the VA examiner must opine whether it is at least as likely as not that the Veteran's preexisting right ear disorder was permanently aggravated inservice due to an allegedly "improperly performed and unnecessary" October 1966 reconstructive surgery.  
 
In providing the requested opinion, the examiner should consider the documented medical history from service, including: (1) September 1964 surgical clinic summary that observed the Veteran had "had cartilage loss [in] both ears and has had cosmetic grafting procedures to both ears, but they are well healed and certainly no problem"; (2) October 1966 operative report for the in-service reconstructive surgery, indicating required trimming of ear cartilage, followed by excessive post-operative bleeding; (3) subsequent right ear procedures in 1979 and 1982.  The examiner should address whether each of these procedures was medically necessary under the circumstances, and whether it is at least as likely as not that the appellant's right ear reconstruction was permanently aggravated while she served on active duty.
 
The examiner must address in detail each of  the Veteran's own assertions that there were several apparent deficiencies in the 1966 reconstructive surgery (see a July 2011 statement). 
 
Consider also the May 2010 statement from a private optometrist describing difficulty the Veteran had with wearing eyeglasses, due to the post-surgical shape of the right ear.
 
A complete well-reasoned rationale must accompany the opinion offered.  If an opinion absolutely cannot be offered without resort to speculation, the examiner should expressly indicate why this is the case.

2.  Thereafter the RO must review the claims file and the examination report.  If the directives specified in this remand have not been complied with in full, appropriate corrective action should be undertaken before readjudication. 
 
3.  Readjudicate the claim on appeal, based upon all additional evidence received.  If the benefit sought on appeal is not granted, the Veteran and her representative should be furnished with a supplemental statement of the case, and provided opportunity to respond before the file is returned to the Board for further appellate consideration.
 
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).
 


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

